Mayham, J.
We think the evidence sufficient to establish a corpus delicti, and that the finding of the jury that the crime charged was committed is fully sustained by the evidence. The appellants insist that the learned recorder erred in admitting without objection the evidence of the acts of these defend*251ants at other stores on the same evening of a somewhat similar character to that at the store of Dayton. This evidence was doubtless offered by the people for the purpose of showing the motive of the purchasers in tendering the $20 bill, and receiving other and necessarily smaller bills in exchange, so that they might abstract one or more of the smaller bills, and return the balance unobserved, in exchange for the $20 bill, and thus steal the bill or bills so abstracted. Such a device artfully practiced by a shrewd operator might easily deceive the unsuspecting tradesman in the hurry of business, and there is some evidence in this case that it has become one of the methods of larceny under the name of “Aim Aam.” The defendants’ counsel relies upon People v. Corbin, 56 N. Y. 363, and Coleman v. People, 55 N. Y. 81, as authorities in support of his objections to this evidence. In the case Arst above cited, the court held that it was not proper on the trial of an indictment for forgery to prove that the defendant liad admitted that he had committed other forgeries, and in the latter case that it was not competent, on the trial of an indictment for receiving stolen goods, to show for the purpose of proving the scienter that the prisoner had received other stolen property. Neither of these cases comes entirely within the principle under which the evidence in the case at bar was offered and received. They were not offered to be shown proximate in time nor precisely identical in character with the crimes charged in the indictment.
We think the case now before this court is more nearlyin principle like the case of Weyman v. People, 4 Hun, 517, afiirmed 62 N. Y. 623, and the cases there cited. In that case it was held to be competent for the people to show that on the day of the alleged commission of the crime charged, and on the next day, the prisoner in the same way, and by the same means, procured similar articles of other persons, and the court says such evidence “is competent to show that the party accused was engaged in other similar frauds about the same time, provided that the transactions are so connected as to time, and so similar in their relations,-that the same motive may reasonably be imputed to them all.” See, also, Hall v. Naylor, 18 N. Y. 588; Hennequin v. Naylor, 24 N. Y. 139. This kind of evidence is frequently resorted to in the trials of indictments for passing counterfeit money, and the object of such testimony is to prove that the act is not an isolated or accidental occurrence, but that it was done by deliberate design. We think this evidence, under the circumstances of this case, was proper, and that the exception to its admission was not well taken. We discover no error in the admission of evidence, or in the charge of the recorder to the jury, and the jury having found the defendants guilty upon evidence sufiieient to uphold the verdict, we think the judgment of conviction and sentence pronounced were proper. It is quite true, as is urged by the counsel for the defendants, that the right of trial by a jury is guarantied to the defendants, and they are in no way responsible for the failure of two previous juries to agree, and that fact alone should not aggravate their punishment. But the judgment and sentence pronounced was within the limits of the jurisdiction of the court which pronounced it, and we do not think it is the province of this court on this appeal to criticise or interfere with it. Judgment of conviction is affirmed. All concur.